Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 1 of 7




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                     Case Number.: 19-20934–CIV–MARTINEZ-OTAZO-REYES

  ERNESTO RIVERA,

            Plaintiff,
  v.

  DOVE INVESTMENT CORP., and
  SHAFRITZ & ASSOCIATES, PA,

        Defendants.
  ___________________________________/

  ORDER DENYING DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT

            THIS CAUSE is before the Court upon Defendants’ Motion to Dismiss the First Amended

  Complaint, [ECF No. 30]. Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants assert

  that Plaintiff’s Amended Complaint fails to state a claim under the Fair Debt Collection Practices

  Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). The Court has considered the Motion, Plaintiff’s

  Response in Opposition thereto, [ECF No. 31], and is otherwise fully advised in the premises. The

  Court has also reviewed Court-ordered supplemental briefing on the Eleventh Circuit’s recent

  decision in Trichell v. Midland Credit Management, Inc., 964 F.3d 990 (11th Cir. 2020). After

  careful review, the Motion is denied.

       I.       Factual Background

            On or about December 28, 2006, Chase Bank USA filed a collection complaint against

  Plaintiff in Florida state court. See Chase Bank USA (NA) v. Ernesto Rivera, Case No. 2006-

  028887-SP-23. On May 7, 2007, a default final judgment, amounting to $2,782.19, was entered

  against Plaintiff. On April 23, 2008, the state court entered an order dismissing the collection action

  for lack of prosecution.
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 2 of 7




         Almost ten years later, on April 12, 2018, Defendant Shafritz entered a “Notice of

  Assignment, Appearance, and Designation of E-Mail Address” on behalf of Defendant Dove

  Investment Corporation, indicating that Dove was the assignee of the collection default judgment.

  In an attempt to collect the debt, Defendant Shafritz sent Plaintiff discovery in aid of execution,

  including fifty-six requests for production, fourteen interrogatories, and twenty-four requests for

  admissions. Approximately one month after propounding such discovery requests, Defendant

  Shafritz obtained an order vacating the state court’s order of dismissal for lack of prosecution.

         Plaintiff brings suit under the FDCPA, arguing that because the debt Defendants attempted

  to collect was dismissed ten years prior, Defendants knew or should have known that they did not

  have the right to attempt to collect the debt from Plaintiff at the time they did so. Therefore,

  according to Plaintiff, Defendants violated sections 1692e and 1692f of the FDCPA by: (1)

  misrepresenting the character or status of the debt; (2) attempting to collect a debt not permitted

  by law; (3) using false, deceptive or misleading representations or means to collect or obtain

  information concerning a consumer; and (4) engaging in conduct to harass and oppress a consumer.

  [ECF No. 1 at 3–4].

         On April 22, 2019, Defendants filed a Motion to Dismiss Plaintiff’s initial Complaint.

  [ECF No. 9]. The Court granted in part and denied in part Defendant’s motion but permitted

  Plaintiff to file an Amended Complaint by a date certain. [ECF No. 23]. The Court dismissed the

  complaint in part for failure to allege any facts that would allow the Court to draw a reasonable

  inference that Defendant Dove meets the FDCPA definition of a “debt collector.” [ECF No. 23 at

  5]. The Court, however, denied dismissal of the entire complaint based on a failure to state a claim

  under § 1692e and § 1692f of the FDCPA. Id.

         Plaintiff timely filed a First Amended Complaint, which included the same factual




                                                   2
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 3 of 7




  allegations and alleged misconduct contained in the initial complaint. [ECF No. 24]. Defendants

  responded by filing another motion to dismiss, again alleging a failure to state a claim under §

  1692e and § 1692f of the FDCPA. Defendant’s recent Motion to Dismiss also contends Plaintiff

  failed to allege that Defendants’ conduct was “materially misleading.” [ECF No. 30 at 14].

           On July 6, 2020, the Eleventh Circuit published its decision in Trichell v. Midland Credit

  Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020). In light of such decision, the Court required the parties

  to file supplemental briefing to address Plaintiff’s Article III standing. [ECF No. 34]. Both parties

  filed additional briefing, [ECF Nos. 35–36], and the Court will address Plaintiff’s Article III

  standing in conjunction with Defendant’s claims.

     II.      Legal Standard

           A pleading in a civil action must contain “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss under

  Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to state a claim

  for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While a

  complaint “does not need detailed factual allegations,” it must provide “more than labels and

  conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 555 (2007).

           A court considering a Rule 12(b) motion is generally limited to the facts contained in the

  complaint and the exhibits attached thereto, including documents referred to in the complaint that

  are central to the claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009);

  Maxcess, Inc. v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document

  outside the four corners of the complaint may still be considered if it is central to the plaintiff’s

  claims and is undisputed in terms of authenticity.”). As a general rule, “[i]n ruling on a motion to




                                                    3
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 4 of 7




  dismiss, the court must accept the well pleaded facts as true and resolve them in the light most

  favorable to the plaintiff.” St. Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th

  Cir. 1986). Nonetheless, courts “are not bound to accept as true a legal conclusion couched as a

  factual allegation.” Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

     III.      Discussion

            The FDCPA is a consumer protection statute intended to “‘eliminate abusive debt

  collection practices,’ to ensure that ‘debt collectors who refrain from using abusive debt collection

  practices are not competitively disadvantaged,’ and ‘to promote consistent state action in

  protecting consumers against debt collection abuses.’” Davidson v. Capital One Bank (USA), N.A.,

  797 F.3d 1309, 1312–13 (11th Cir. 2015) (quoting 15 U.S.C. § 1692e). The Act regulates the

  conduct of debt collectors in part by granting consumers a private right of action against them. See

  Kurtzman v. Nationstar Mortgage LLC, 709 F. App’x 655, 658 (11th Cir. 2017); Crawford v.

  LVNV Funding, LLC, 758 F.3d 1254, 1258 (11th Cir. 2014).

            Defendants’ motion contains two general claims. First, they argue Plaintiff’s First

  Amended Complaint fails to state a claim under § 1692e and § 1692f of the FDCPA because it

  does not allege enough facts to show Defendants violated the plain language of the FDCPA.

  Alternatively, Defendants argue that if the Plaintiff did allege enough facts, the conduct is not in

  and of itself a violation of the statute. Defendants’ second argument tracks closely with the Article

  III standing issue addressed in the Court-ordered supplemental briefing, and so both points will be

  addressed together.

     1. Plaintiff has Article III standing.

            Because “standing is a threshold question that must be explored at the outset of any case,”

  the Court addresses the issue first. Under settled precedent, the “irreducible constitutional




                                                     4
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 5 of 7




  minimum” of standing consists of three elements: (1) the plaintiff must have suffered an injury in

  fact, (2) the defendant must have caused that injury, and (3) a favorable decision must be likely to

  redress it. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). As the party invoking federal

  jurisdiction, Plaintiff bears the burden of establishing facts that plausibly establish standing. See

  id. at 561.

          The element at issue here is the first—injury in fact. “An injury in fact consists of ‘an

  invasion of a legally protected interest’ that is both ‘concrete and particularized’ and ‘actual or

  imminent, not conjectural or hypothetical.’” Trichell, at 990 (quoting Lujan, at 560–61).

  “Plaintiffs do not ‘automatically satisf[y] the injury-in-fact requirement whenever a statute’ grants

  them the right to sue; they still must allege a ‘concrete’ harm that is more than a ‘bare procedural

  violation.’” Cooper v. Atlantic Credit & Finance Inc., 822 F. App’x 951 (11th Cir. 2020) (quoting

  Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016)). “A ‘concrete’ injury must be ‘de facto’—

  that is, it must be ‘real, and not abstract.’” Trichell, 964 F.3d at 996 (quoting Spokeo, 136 S. Ct. at

  1548). “As a general matter, tangible injuries qualify as concrete.” Id. at 997. “Intangible injuries

  sometimes qualify as concrete, but not always.” Id.

          Plaintiff’s Amended Complaint alleges injuries of mental anguish and emotional distress.

  The issue, therefore, is whether such allegations are sufficiently concrete to establish standing

  under Article III.

          “To determine whether an intangible injury is sufficiently concrete, we must look to both

  history and the judgment of Congress.” Trichell, 964 F.3d at 997. In Trichell, the Eleventh Circuit

  considered “whether the alleged intangible injury bears a close relationship to a harm that has

  traditionally been regarded as providing a basis for a lawsuit in English or American courts.” Id.

  (internal quotations omitted). The Eleventh Circuit stated that the “common law comparison” to




                                                    5
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 6 of 7




  FDCPA claims is “causes of action for fraudulent or negligent misrepresentation.” Id. at 998. “A

  claim for fraudulent misrepresentation still requires the plaintiff to prove harm caused to him by

  his justifiable reliance upon the misrepresentation.” Id. But generally, under the common law

  tradition, “there can be no recovery if the plaintiff is none the worse off for the misrepresentation,

  however flagrant it may have been.” Id. (citations omitted).

         As to guidance from Congress, “[t]he FDCPA's statutory findings contain one sentence

  identifying the harms against which the statute is directed: ‘Abusive debt collection practices

  contribute to [a] number of personal bankruptcies, to marital instability, to the loss of jobs, and to

  invasions of individual privacy.’” Id. (quoting 15 U.S.C. § 1692a). Additionally, the statute

  provides that a person may recover “any actual damage sustained by such person as a result of” an

  FDCPA violation, as well as “such additional damages as the court may allow.” 15 U.S.C. §

  1692k(a).

         Plaintiff’s injuries are intangible. At least one court in this Circuit has held post-Trichell

  and Cooper that allegations of emotional distress are sufficiently concrete to establish Article III

  standing under the FDCPA. See Mraz v. I.C. Sys., Inc., 2:18-cv-254-FtM-38NPM, 2020 WL

  5876947, at *2 (M.D. Fla. Oct. 2, 2020) (finding Trichell “inapposite” where plaintiff did “not rely

  on risk or informational injuries to confer standing” but rather alleged emotional distress). And, in

  light of the Eleventh Circuit’s determination that “[a]ctual damages under the FDCPA include

  damages for emotional distress,” this Court agrees. See Minnifield v. Johnson & Freedman, LLC,

  448 F. App’x 914, 916 (11th Cir. 2011); see also 15 U.S.C. § 1692k(a)(1) (stating that plaintiffs

  may recover “any actual damage sustained” as a result of an FDCPA violation). Therefore, and

  without precedent holding otherwise, Plaintiff has standing.




                                                    6
Case 1:19-cv-20934-JEM Document 52 Entered on FLSD Docket 10/23/2020 Page 7 of 7




     2. Plaintiff sufficiently states a claim for relief under §1692e and §1692f.

           The Defendants are steadfast in their belief that Plaintiff has failed to allege enough facts

  to support a claim for relief. The Court, however, has already determined that Plaintiff has

  sufficiently set forth enough facts to state a claim. Plaintiff has not changed the factual basis of the

  allegations in his Amended Complaint, and only corrected the deficient part of the pleading

  regarding Defendant Dove as a “debt collector.”

           As previously held:

           Assuming that Defendants are correct that the state court erred in dismissing the
           default judgment for want of prosecution, the issue is that at the time the discovery
           was propounded, the dismissal had not yet been vacated. Therefore, at that time,
           Defendants arguably did not have the right to pursue enforcement of the judgment.
           Asserting such a right when it did not exist at the time may very well constitute
           false, deceptive, or misleading communications, especially to the least
           sophisticated consumer.

  [ECF No. 23 at 5]. The least sophisticated consumer should not be expected to know of the legal

  intricacies of Florida procedural law. Accordingly, and again, as previously held, “[a]t this juncture

  in the proceedings, and with all facts and inferences viewed in the light most favorable to Plaintiff,

  the Court finds that Plaintiff has stated sufficient facts to assert a claim under the FDCPA.” Id.

     IV.      Conclusion

           Accordingly, it is ORDERED AND ADJUDGED that

     1. Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint [ECF No. 30] is

           DENIED. Defendants shall file an answer to the Amended Complaint on or before

           November 3, 2020.

           DONE AND ORDERED in Chambers at Miami Florida, this 23rd day of October, 2020.



                                                          ____________________________________
  Copies provided to:                                     JOSE E. MARTINEZ
  All Counsel of Record                                   UNITED STATES DISTRICT JUDGE


                                                     7
